Pee Curiam,
The court below entered a compulsory nonsuit and refused, on motion, to take it off. The ground of the nonsuit was the contributory negligence of the plaintiff and this was fairly established by his testimony. He was riding on his bicycle at the time lie was injured, and if he had given proper attention to the operation of it, and had looked where he was going, he could have easily and safely avoided tlie occurrence of which ho complains. It was an unfortunate occurrence but not such as would authorize a judgment against the defendant. The assignment of error is dismissed.
Judgment affirmed.